DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	A restriction requirement was previously made requiring election of one of the following groups: Group 1 (Claims 1-14) drawn to a method for shear wave imaging with an ultrasound scanner pertaining to direction of anatomy orientation, and Group 2 (Claims 15-20) drawn to a method for shear wave propagation and a system for shear wave imaging with ultrasound.
	Group 1 (Claims 1-14) has been elected without traverse for prosecution in the present application.
Group 2 (Claims 15-20) has been withdrawn, without prejudice to prosecution in divisional applications.
Claim Objections
Claim 1 objected to because of the following informalities:  the claim reads “positioning a region of interest for tissue of a patient.” The term “for” makes the limitation unclear and can simply be changed to “of” for clarification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “receiving an angle”. It is unclear how the angle is received and what the angle represents or what structures define the angle. Therefore, the claim is indefinite.
Claims 3-7, and 9 also mention the angle but it is not further clarified. These claims are indefinite by virtue of dependency as well.
Regarding claim 10, the claim recites the region of interest is a square or rectangle. It is unclear on how the region of interest in use is intended to be bound to a rectangle or square shape when regions of the body are not particularly confined to such, nor are the transmitted radiation force pulses or the scanned ultrasonic waves. Therefore, the claim is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 through 4 and 9 through 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao (US 20110066030).
Regarding claim 1, Yao discloses a method (100) for shear wave imaging with an ultrasound scanner, the method comprising:
positioning a region of interest for tissue of a patient (110; Para. [0026]);
receiving an angle (Fig. 2, Para. [0033]);

scanning, by the ultrasound scanner (216), the region of interest (300, 510, 610) with ultrasound (detection pulses 316) as the shear wave propagates in the region of interest (Para. [0015], [0039]);
estimating a shear wave characteristic from the scanning (Para. [0039]);
generating an image of the shear wave characteristic of the tissue of the patient (Fig. 1, ref 118; Para. [0015], [0028], in which shear wave velocity is computed).
Regarding claim 2, Yao discloses the method set forth above, as well as that positioning the region of interest (110) comprises positioning the region of interest (300, 510, 610) on an ultrasound image by user input of the region of interest (Para. [0020], in which a user may “place a marker on the B-mode image to define the region of interest” which constitutes an input).
Regarding claim 3, Yao discloses the method set forth above, as well as that receiving the angle comprises receiving user input (214) of the angle (Para. [0029], in which the shear wave front selection by the user is an input that defines the angle with respect to the transducer and with respect to the region of interest as shown in Fig. 5 and 6).
Regarding claim 4, Yao discloses the method set forth above, as well as that receiving the angle comprises determining the angle from the image processing (210) and without user input of the angle (Para. [0031], in which the processing system setting operating parameters would control the angle with respect to the transducer and region of interest as shown in Fig. 5 and 6).
Regarding claim 9, Yao discloses the method set forth above, as well as that transmitting comprises forming an acoustic beam (312) focused at the focus location (Para. [0039]) and being along a transmit scan line (710), the transmit scan line being at the angle (Para. [0050]).

Regarding claim 11, Yao discloses the method set forth above as well as that scanning comprises repetitively transmitting tracking pulses (detection pulses 316) over the region of interest and receiving acoustic responses responsive to the tracking pulses (Para. [0039]).
Regarding claim 12, Yao discloses the method set forth above, as well as that estimating the shear wave characteristic comprises estimating shear wave velocity and wherein generating the image (118) comprises generating a shear wave image (Para. [0015], [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20110066030) in view of Angelsen et al. (US 20060052699) .
Regarding claim 5, Yao teaches the method set forth above, but fails to teach that determining the angle comprises determining from a vector field based on arrival time.
In the same ultrasound field, Angelsen et al. teach determining the angle from a vector field based on arrival time. Angelsen et al. teach (Fig. 9a and 9b) the angular direction to the transmitted . 

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20110066030) as applied to claim 1 above, and further in view of Labyed et al. (US 20160199034).
Regarding claim 6, Yao teaches the method set forth above, but fails to teach that determining the angle comprises determining from a vector field based on displacements along non-parallel receive scan lines. 
In the same field of ultrasound imaging, Labyed et al. teach non-parallel receive scan lines. Although the disclosure is mostly drawn to the use of parallel lines (Fig.4), Labyed et al. states “non-parallel and/or non-vertical receive lines may be used” (Para. [0045]). It would be obvious to one skilled in the art before the effective filing date to modify Yao by including non-parallel receive scan lines, as taught by Labyed et al., because the use of non-parallel scan lines would increase the size of  the tracking area. 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20110066030) as applied to claim 1 above, and further in view of Bercoff et al. (WO 2016102991).

In the same ultrasound field, Bercoff et al. teach receiving the angle comprises determining an orientation of anatomy within the region of interest and setting the angle to be perpendicular to the orientation by stating “in a spatial characterization step b) , a set of spatial characteristics of the region of interest in the anisotropic medium is determined based on the initial physical parameter or the plurality of initial physical parameters,” “the set of spatial characteristics may for instance comprises the direction of anisotropic features 3 or the spatial angle of the anisotropic features 3 with a reference plane or line such as the direction of extension of the transducer array 4, for instance the spatial angle of fibers direction 3a with the direction of extension of the transducer array 4,” (pg. 22, line 12-23) and “generating the shear wave are determined so that a wave front of said shear wave is substantially perpendicular to at least one of: a direction of anisotropic features in the anisotropic medium” (pg. 5, lines 15-19).
It would be obvious to one skilled in the art before the effective filing date to modify Yao by determining an orientation of anatomy within the region of interest and setting the angle to be perpendicular to the orientation, as taught by Bercoff et al., because determining the shear wave characteristics (the angle of the shear wave front) on the basis of the spatial characteristics of the anisotropic medium strongly improves the quality, reliability and reproducibility of the images and measurement obtained by the shear wave imaging (pg. 8, lines 14-20).
Regarding claim 8, Yao teaches the method set forth above, but fails to teach that determining the orientation comprises determining the orientation as a direction of muscle or collagen fibers.
In the same ultrasound field, Bercoff et al. teach determining the orientation as a direction of muscle or collagen fibers by stating “the set of spatial characteristics may for instance comprises the 
It would be obvious to one skilled in the art before the effective filing date to modify Yao by determining the orientation as a direction of muscle or collagen fibers, as taught by Bercoff et al., because determining the direction of the anatomical fibers will allow for the scanning angle to be set perpendicular to the fiber orientation, which is consistent with the aims of Bercoff. Determining the shear wave characteristics (the angle of the shear wave front) on the basis of the spatial characteristics of the anisotropic medium strongly improves the quality, reliability and reproducibility of the images and measurement obtained by the shear wave imaging (pg. 8, lines 14-20).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20110066030) in view of Angelsen et al. (US 20060052699) and Tanaka et al. (US 20130289408).
Regarding claim 13, Yao teaches the method set forth above, but fails to teach that generating the image comprises determining vectors from gradients of arrival times of the shear wave at locations in the region of interest and generating the image as representing the vectors.
In the same ultrasound field, Angelsen et al. teach determining the angle from a vector field based on arrival time. Angelsen et al. teach (Fig. 9a and 9b) the angular direction to the transmitted beam direction (908) is defined by the angular direction of the unit vector and the angularly scattered signals will be observed as a function of time from different depths along the transmitted beam (Para. [0176]). Determining from a vector field based on arrival time correspond to the angular direction of the transmitted beam being calculated as function of time because any point in time can be incorporated 
Both Yao and Angelsen et al. fail to teach generating the image as representing the vectors. Tanaka et al. teach (Fig. 7c) the spatial velocity vectors shown as an image. The velocity vectors shown in Fig. 7c correspond to the ultrasound projection direction which coincides with showing the propagation direction in the present invention (“…a method for calculating velocity vectors from velocity fields obtained by Doppler Effect using current functions can be employed. However, the velocity information calculated by Doppler Effect is a component of velocity vectors projected in the ultrasound projection direction only” (Para. 0072]). 
It would be obvious to one skilled in the art before the effective filing date to modify Yao by generating the image as representing the vectors, as taught by Tanaka et al., in order for the flow velocities to be quantitatively digitized and improve the calculation accuracy (Para. [0081]-[0082]).

Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 20110066030) as applied to claim 1 above, and further in view of Labyed et al. (US 20160199034) and Tanaka et al. (US 20130289408). 
Regarding claim 14, Yao teaches the method set forth above, but fails to teach that scanning comprises scanning with receive scan lines at different orientations, and wherein generating the image comprises determining vectors from displacements along the different orientations.
In the same field of acoustic radiation force imaging, Labyed et al. teach scanning with receive scan lines at different orientations to measure displacements (Para. [0002]). Although the disclosure is mostly drawn to the use of parallel lines 
Both Yao and Labyed et al. fail to teach generating the image as representing the vectors. Tanaka et al. teach (Fig. 7c) the spatial velocity vectors shown as an image. The velocity vector shown in Fig. 7c correspond to the ultrasound projection direction which coincides with showing the propagation direction in the present invention (“…a method for calculating velocity vectors from velocity fields obtained by Doppler effect using current functions can be employed. However, the velocity information calculated by Doppler Effect is a component of velocity vectors projected in the ultrasound projection direction only” (Para. 0072]). 
It would be obvious to one skilled in the art before the effective filing date to modify Yao by generating the image as representing the vectors, as taught by Tanaka et al., in order for the flow velocities to be quantitatively digitized and improve the calculation accuracy (Para. [0081]-[0082]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Palmeri et al. (US 20080249408) refers to methods, systems and computer program products for ultrasound shear wave velocity estimation and shear modulus reconstruction. The subject matter contained in this publication is relevant to the present application; therefore, it was regarded a relevant prior art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELISA E CARTER/Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793